The Chancellor
said the words “ exclusive of costs” in the 37th section of the title of the revised statutes relative to the court of chancery, (2 R. S. 173,) directing the court to dismiss every suit concerning property, where the matter in dispute, exclusive of costs, does not exceed the value of $100, refers to the costs of the suit in that court merely. That a judgment creditor, therefore, who had recovered a judgment in a court of law, and upon which judgment there was due for debt and costs more than $100, was authorized to file a creditor’s bill; although the amount due upon such judgment, exclusive of the costs included therein, was less than $100, at the time of filing such bill.